Title: General Orders, 11 May 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Friday May 11th 1781
                            Parole.
                            Countersigns.
                        
                        The Honorable the Congress have been pleased to make the following Appointment.
                        By the United States in Congress Assembled March 3d 1781
                        Ordered
                        That doctor James Craik chief hospital physician and surgeon be and he is hereby appointed Chief physician
                            and surgeon of the Army in the room of doctor J Cochran elected Director of the Hospital.
                        The Companies of Light Infantry with Major General the Marquis de la Fayette are to be completed from their
                            respective regiments so far as the deficiencies are known.
                        The men formerly belonging to these companies (who were absent when they marched) or others of a similar
                            description to be sent, on this service. these men to be marched under the direction of the officers who are going to join
                            the Light Infantry.
                        The Quarter Master General will apply for such fatigue parties as are necessary to repair the road to Sussex
                            Courthouse.
                        At a General Court Martial whereof Lieutenant Colonel De Hart was president, held in the Jersey Camp the 2d
                            of May 1781 Simon Kent soldier in the first Jersey regiment was tried for repeated Desertion found Guilty and sentenced to
                            suffer Death.
                        The Commander in Chief approves the Sentence but in consequence of the recommendation of Colonel Dayton is
                            pleased to pardon the Criminal and to direct that he be transferred to one of the Continental Ships of War at
                            Philadelphia.
                    